Case 3:21-cv-00039-MMH-JRK Document 10 Filed 04/22/21 Page 1 of 3 PageID 28




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


MICHAEL ALMOND, JR.,

                   Plaintiff,

v.                                                 Case No. 3:21-cv-39-MMH-JRK

FLAGLER COUNTY SHERIFF'S
OFFICE,

                 Defendant.
_______________________________

             ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff Michael Almond, Jr. initiated this action on January 13, 2021,

by filing a pro se Civil Rights Complaint (Doc. 1).1 Plaintiff named the Flagler

County Sheriff’s Office as the only Defendant, but alleged that he intended to

name certain jail officials as additional defendants when he received the names

of those officials. Id. at 3. He then moved for leave to file an amended complaint

(see Doc. 7), which the Court granted on February 10, 2021 (see Order, Doc. 8).

The Court directed Plaintiff to file an amended complaint by March 8, 2021.

See Order (Doc. 8). Plaintiff, however, failed to file an amended complaint or

request additional time within which to do so.



1 Of note, Plaintiff was a detainee at the Flagler County Detention Center when he
filed this case. He was released February 1, 2021. See Plaintiff’s notice of change of
address (Doc. 6).
Case 3:21-cv-00039-MMH-JRK Document 10 Filed 04/22/21 Page 2 of 3 PageID 29




      Therefore, the Court directed Plaintiff to show cause, by April 12, 2021,

why this case should not be dismissed for his failure to comply with the Court’s

Order or otherwise prosecute the case. See Order to Show Cause (Doc. 9).

(citing Rule 3.10, Local Rules, United States District Court for the Middle

District of Florida). The Court advised Plaintiff that his failure to timely

comply may result in the dismissal of this case without further notice.

      In prosecuting this action, Plaintiff is responsible for complying with this

Court’s Orders. As of the date of this Order, he has neither complied with the

Court’s Orders (Docs. 8, 9), explained his noncompliance, nor requested

additional time to comply. Given that the designated time to respond to the

Court’s Order (Doc. 9) passed on April 12, 2021, this Court concludes that

dismissal of this case is appropriate at this time.

      Further, state law determines whether a party has the capacity to be

sued. Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992). In Florida, jail

facilities are not amenable to suit under § 1983. See Monroe v. Jail, No. 2:15-

cv-729-FtM-99MRM, 2015 WL 7777521, at *2 (M.D. Fla. Dec. 3, 2015) (“The

jail is not an actionable legal entity because it does not enjoy a separate legal

existence independent of the County or the Sheriff’s Office.” (citation omitted));

Mellen v. Florida, No. 3:13-cv-1233-J-34, 2014 WL 5093885, at *8 (M.D. Fla.

Oct. 9, 2014) (recognizing that sheriff’s offices and jail facilities are not

amenable to suit under § 1983); Donovan v. Parker, No. 6:10-cv-855, 2010 WL
                                        2
Case 3:21-cv-00039-MMH-JRK Document 10 Filed 04/22/21 Page 3 of 3 PageID 30




3259717, at *2-3 (M.D. Fla. Aug. 16, 2010) (finding that a sheriff’s office and

detention center have no capacity to be sued). Because the Flagler County Jail

is not a legal entity amenable to suit, Plaintiff fails to state a claim upon which

relief may be granted against it. Thus, Plaintiff’s claims against the Flagler

County Jail are due to be dismissed on that basis. See, e.g., Reyle v. Clay Cnty.

Jail, No. 3:18-cv-522-J-34JRK, 2018 WL 2197782, at *1 (M.D. Fla. May 14,

2018) (holding that dismissal without prejudice was warranted when the only

named defendant in action was the Clay County Jail).

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice for Plaintiff’s lack

of prosecution.

        2.    The Clerk of Court shall enter judgment dismissing this case,

terminate any pending motions, and close the case.

        DONE AND ORDERED at Jacksonville, Florida, this 22nd day of April,

2021.




caw 4/21
c: Michael Almond, Jr.

                                        3
